923 F.2d 47
Michael Anthony KLIEBERT, Plaintiff-Appellant,v.The UPJOHN COMPANY, et al., Defendants-Appellees.
No. 89-3406.
United States Court of Appeals,Fifth Circuit.
Jan. 22, 1991.

C. John Caskey, Baton Rouge, La., for plaintiff-appellant.
John J. Weigel and Vivian L. Madison, Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., for Upjohn Co.
Kathleen A. Manning and Henri Wolbrette, III, McGlinchey, Stafford, Cellini & Lang, New Orleans, La., for Pfizer, Inc.
Wm. F. Bologna, Habans & Bologna, New Orleans, La., for American Cyanamid Co., etc.
Joseph P. Gordon, Jr., Phillip C. Rouse, and Henry A. Alsobrook, Jr., Adams & Reese, New Orleans, La., for Bristol-Myers Co. and E.R. Squibb & Sons, Inc.
Appeal from the United States District Court for the Eastern District of Louisiana;  Peter Beer, District Judge.
Before CLARK, Chief Judge, GEE, POLITZ, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.


1
(Opinion October 12, 1990, 5 Cir., 1990, 915 F.2d 142)

BY THE COURT:

2
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


3
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.